DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto US 2019/0033816.
Yamamoto discloses:
1.	A numerical control device for controlling a machine tool, the machine tool including a spindle for rotating a cutting tool or a workpiece which is a machining target, and a feed axis for relatively moving the cutting tool in relation to the workpiece, and causing the spindle and the feed axis to cooperatively operate to cut the workpiece by way of the cutting tool, the numerical control device comprising:
a reference speed calculation unit configured to calculate a spindle speed which is a rotation number of the spindle in accordance with a machining program, and a feed speed which is a movement speed of the feed axis in accordance with the machining program (e.g., [0059]);

a setting acquisition unit configured to acquire an upper limit value for frequency of the oscillation command (e.g., [0065]); and
an adjustment unit configured to adjust the frequency of the oscillation command, or adjust at least either of the spindle speed and the oscillation frequency magnification, so that the frequency of the oscillation command does not exceed the upper limit value (e.g., [0065]-[0066]: “it is required to calculate an optimal oscillation frequency in a range capable of performing learning control”, “reducing an oscillation frequency of an oscillation command within a learning range”, “the rotation speed of a main spindle may be reduced”).
2.	The numerical control device according to claim 1, wherein the adjustment unit selects and adjusts one of the spindle speed and the oscillation frequency magnification in accordance with the machining program or an input by an operator (e.g., [0065]-[0066]: “the rotation speed of a main spindle may be reduced”).
For claims 3 and 4 see the citations made for claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
02/09/22